Citation Nr: 1826482	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-29 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for limited motion, status post fracture of left 4th finger (middle phalanx).  

2.  Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.  

3.  Entitlement to an initial evaluation in excess of 10 percent for recurrent tinnitus.  

4.  Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities.  

5.  Whether new and material evidence has been received sufficient to reopen the claim for service connection for hypertension.

6.  Whether new and material evidence has been received sufficient to reopen the claim for service connection for asthma.  

7.  Entitlement to service connection for arthritis of the right middle finger.  

8.  Entitlement to service connection for erectile dysfunction. 

9.  Entitlement to service connection for bronchitis.   


REPRESENTATION

Appellant represented by:	Mr. James Nathan Guin, Attorney. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from January 1981 to July 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from the May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In this decision, the RO granted service connected for the Veteran's hearing loss of the right ear and evaluated it as noncompensably disabling but denied service connection for his claimed hearing loss in the left ear.  The Veteran filed a notice of disagreement (NOD) with this decision in May 2012.  In the June 2014 rating decision, the RO granted service connection for bilateral sensorineural hearing loss and continued the noncompensable rating for this disorder.  In the June 2014 Statement of the Case (SOC), the Agency of Original Jurisdiction (AOJ) readjudicated the appealed claims, to include the claim for entitlement to an initial compensable rating for bilateral hearing.  The Veteran perfected a timely appeal of this decision in August 2014.  

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge in February 2018.  A transcript of the hearing has been associated with the claims file.  

The issues of entitlement to an initial compensable rating for bilateral hearing loss, an initial compensable limited motion, status post fracture of the left 4th finger, whether new and material evidence has been received sufficient to reopen the claims of service connection for hypertension and asthma, entitlement to service connection for arthritis of the right middle finger, erectile dysfunction and bronchitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

Prior to the promulgation of a decision on appeal, the Veteran testified during his February 2018 hearing that he no longer intended to appeal his claims seeking entitlement to an initial rating in excess of 10 percent for tinnitus, and entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claims for entitlement to a higher initial rating for tinnitus and entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Claims 

A veteran may withdraw his appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204 (2017).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists. In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C. § 7105 (d) (2012); 38 C.F.R. §§ 20.101, 20.202 (2017). 

By way of the May 2011 rating decision, the AOJ granted service connection for the Veteran's recurrent tinnitus, and evaluated it as 10 percent disabling, and further granted entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.  In the May 2012 notice of disagreement (NOD), the Veteran, in pertinent part, disagreed with the rating assigned for his service-connected tinnitus, and he further disagreed with the grant of the 10 percent rating based on multiple, noncompensable, service-connected disabilities.  He perfected a timely appeal of these issues in August 2014.  

During the February 2018 Board hearing, the Veteran expressed his desire to withdraw from appellate review his appeal of his claim for entitlement to an initial evaluation in excess of 10 percent for tinnitus and his claim for entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to these claims, is not appropriate. 38 U.S.C. § 7105 (d) (2012); 38 C.F.R. § 20.204 (2017). The Board does not have jurisdiction over these withdrawn issues and, as such, must dismiss the appeal of these claims. See 38 U.S.C. § 7105 (d) (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).






ORDER

The appeal of the claim for entitlement to an initial rating in excess of 10 percent for service-connected tinnitus, is dismissed.  

The appeal of the claim for entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disability, is dismissed.  


REMAND

To establish jurisdiction over the claims of service connection for asthma and hypertension, the Board must first consider whether new and material evidence has been received to reopen the previously denied claims. See 38 U.S.C. §§ 5108, 7105 (2012).  However, as will be discussed below, additional development is necessary before the issue of whether new and material evidence has been received sufficient to reopen the claims can be addressed.  

A December 2010 letter from the Social Security Administration (SSA) reflects that the Veteran is currently receiving disability benefits for his asthma and his hypertension.  In a June 2015 letter, the Veteran's sister, B.K., also indicated that the Veteran is currently receiving disability benefits from the SSA.  When VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996). Therefore, on remand, VA should acquire a copy of the decision granting SSA disability benefits, as well as copies of the medical records used in the determination of benefits made to the Veteran by SSA. 

Review of the claims file reflects that the Veteran was scheduled to undergo VA examinations in connection to his service-connected bilateral hearing loss and status-post fracture of the left 4th finger disability in September 2017.  These examinations were scheduled to determine the current extent and severity of these disorders.  A Compensation and Pension Exam Inquiry Form reflects that requests for these examinations were initiated in August 2017, and the Veteran was scheduled for these examinations in September 2017.  It appears that the Veteran was unable to attend these examinations.  A September 2017 Report of General Information form reflects the Veteran contacted the AOJ and explained that he had been hospitalized at the time of the examinations, and as such, he had been unable to report to them.  The Veteran also requested that these examinations be rescheduled for another date.  During his hearing, the Veteran testified that he was hospitalized for a severe asthma attack at the time of his scheduled examinations. It does not appear that the Veteran has been rescheduled for these examinations.  In light of the Veteran's contention that he was hospitalized at the time of the examinations, good cause has been provided for his failure to report to his examinations.  As such, the claims for initial compensable ratings for the service-connected hearing loss and limited motion, status-post fracture of left 4th finger, should be remanded so the Veteran can be rescheduled for the requested examinations.  In addition, the AOJ should retrieve the medical records associated with the Veteran's hospitalization in September 2017.  

The Veteran also contends that he injured his right middle finger in service while playing football, and has experienced recurring pain in this finger since.  The relevant post service treatment records include a July 2008 VA outpatient report which documents the Veteran's complaints of pain in his right middle finger.  He was diagnosed with having finger pain and prescribed with Naprosyn for his symptoms.  A March 2014 treatment report issued from University of South Alabama reflects that the Veteran was seen for recurrence of trigger finger of the right middle finger.  He was treated with an injection of lidocaine and 40 milligrams of Kenalog for relief.  Given that the Veteran will be afforded a VA examination in connection to his service-connected limited motion, status-post fracture of left 4th finger disorder, the examiner should also evaluate his claimed right middle finger disability to determine the nature and etiology of this disorder.  

Also, review of the service treatment records reflects that the Veteran was treated for bronchitis and symptoms akin to asthma throughout his period of service.  These records reflect that the Veteran was seen at sick call in September 1980 and August 1983 with complaints of a chest cold and difficulty breathing.  He was assessed with having resolving pneumonia at the September 1980 treatment visit and mycoplasma pneumonia at the August 1983 treatment visit.  At the April 1984 Chapter 13 examination, the clinical evaluation of the lungs and chest was shown to be normal.  However, the Veteran reported a history of respiratory problems, to include chronic or frequent colds, asthma, shortness of breath, chest pain, and chronic cough in his medical history report.  The Board notes that a June 1984 clinical report reflects an assessment of bronchitis.  

Treatment records issued from University of South Alabama hospital reflect that the Veteran was hospitalized in November 2006 with a principal diagnosis of asthma exacerbation secondary to bronchitis.  He was hospitalized again in July 2008 with a principal diagnosis of asthma exacerbation and a secondary diagnosis of acute bronchitis.  Treatment records issued from Semmes Family Practice, and dated from 2013 to 2014, reflect that the Veteran was seen regularly for treatment for his asthma.  During a February 2014 follow-up visit, the physician noted that the Veteran had recently been hospitalized for acute exacerbation of his asthma, and his long-term asthma pattern may be classified as severe persistent.  The Veteran reported that he is usually hospitalized with asthma once a year and he goes to the Emergency Room two to three times a year for acute episodes.  These records also reflect routine treatment for his bronchitis.  At the February 2018 hearing, the Veteran testified that he was first treated for asthma and symptoms analogous to asthma while he was in the military.  He also testified that he was informed he had asthma one year after his discharge from service in 1985.  In addition, the Veteran stated that he has experienced symptoms of asthma and bronchitis every six months since his separation from service.  See Hearing Transcript, pp. 23-25.  

In light of the service treatment records reflecting the Veteran's complaints of, and treatment for, bronchitis and symptoms akin to asthma, the more recent treatment records reflecting diagnoses of these disorders, and the Veteran's contentions of ongoing symptoms of, and treatment for, asthma and bronchitis throughout the years, the Board finds that the claim for service connection for bronchitis should be remanded so the Veteran can be afforded a VA respiratory examination to determine the nature and etiology of this disorder.

In addition, during his hearing, the Veteran testified that he had elevated blood pressure readings in service which were early manifestations of his current hypertension.  He testified that he developed erectile dysfunction as a result of medication he takes for his hypertension.  See Hearing Transcript, p. 34.  In essence, he maintains that his erectile dysfunction is secondary to his hypertension.  As such, the claim for erectile dysfunction is inextricably intertwined with the claim for service connection for hypertension.  For this reason, the issues of whether new and material evidence has been received sufficient to reopen the claim for service connection for hypertension, as well as entitlement to service connection for hypertension, must be resolved prior to resolution of the claim for erectile dysfunction. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

As these claims are being remanded for additional development, an effort should also be made to obtain any VA and private medical records pertaining to ongoing treatment the Veteran has received for his claimed disorders that are not already on file.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran  providing him with appropriate VCAA notice on the information and evidence necessary to substantiate a claim for secondary service connection.  In that letter, request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his hearing loss, left hand/finger disorder, arthritis of the right finger, asthma, hypertension, erectile dysfunction and bronchitis.  This shall specifically include any private treatment facility and/or private healthcare provider he sought treatment at/with during the 1980s following his separation from service, as well as updated treatment records from any VA facility, to include the Biloxi VA Medical Center (VAMC).  This should also include the medical facility where he was hospitalized and treated for his asthma attack in September 2017.  

Then aid of the Veteran in securing these records, to include providing necessary authorization(s) for private medical records, should be enlisted as needed. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing. The Veteran may submit medical records directly to VA.

2.  Obtain the SSA records pertinent to the Veteran's claim for disability benefits, including medical records relied upon concerning that claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.

3. Then, once these records have been obtained and associated with the claims file, ensure that the Veteran is scheduled for a VA audiological examination to ascertain the severity of his current hearing loss.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's bilateral hearing loss.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's bilateral hearing loss, such a conclusion should be explained in detail.  The examiner should comment on the functional impairment resulting from his hearing loss.

4.  Then, schedule the Veteran for an appropriate orthopedic examination to ascertain the severity of his service-connected limited motion, status-post fracture of the left 4th finger.  The examiner must review the claims file in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected limited motion, status-post fracture of left 4th finger.  All pertinent pathology associated with his service-connected left hand/finger disorder should be noted in the examination report.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.  In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for the left and right 4th finger in active motion, passive motion, weight-bearing, and nonweight-bearing, as appropriate. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner must comment on the functional impairment caused by the Veteran's limited motion, status-post fracture of left 4th finger. The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

Also, following a review of the record and an examination of the Veteran's claimed right middle finger disability, the examiner should address whether the Veteran has arthritis of the right middle finger and/or trigger finger of the right middle finger.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  For any diagnosed right middle finger disability, the examiner must then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that said disorder had its/their clinical onset in service or is otherwise related to the Veteran's military service. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

5.  Then, ensure that the Veteran is scheduled for a VA respiratory examination to determine the nature and etiology of his claimed bronchitis.  The entire claims file must be made available to the examiner in conjunction with the examination. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report. The examiner should specifically take into consideration any in-service clinical records reflecting the Veteran's complaints of respiratory problems, to include the June 1984 assessment of bronchitis.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  

Following a review of the record and an examination of the Veteran, the examiner must then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current bronchitis, had its clinical onset in service or is otherwise related to the Veteran's military service, to include his in-service complaints of respiratory problems, and his in-service assessment of bronchitis. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

6.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issues on appeal. If any benefit sought is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


